Exhibit Amendment to Offer Letter This Amendment to Offer Letter (this “Amendment”) is entered into as of December31,2008, by and between Shutterfly, Inc. (the “Company”) and Doug Galen (“you”) (collectively, the “parties”).This Amendment modifies certain provisions of your offer letter from the Company dated March 25, 2005 (the “Offer Letter”). 1.Severance.The parties agree that the following provisions shall replace and supersede any provisions of the Offer Letter related to severance benefits: Severance If your employment is terminated by the Company without Cause (as defined below), other than within twelve (12) months following a Corporate Transaction (as defined in the Plan): (1) a severance payment in the amount equal to six (6) months of your final base pay rate, and less applicable withholding taxes and regular deductions, payable in a lump sum (“Severance”); (2)the post-termination exercise period for your Company stock options will be extended from three (3) months to twelve (12) months following your termination date; and (3) if you are covered under the Company’s group health plan as of the termination date and timely elect to continue your group coverage under COBRA, the Company will reimburse you upon submission of written proof of premium payment for up to six (6) months of the applicable COBRA premiums as COBRA is provided in accordance with the terms of the applicable plans and the law, beginning on the first of the month following the Company’s receipt of your COBRA election notice and ending on the earlier of (i) the date you become covered under another group or individual health plan, or (ii) the last day of the six-month period described above. You will be solely responsible for making your premium payments pursuant to COBRA in order to maintain such coverage, and the Company shall not be responsible for making any direct payments to any health care or insurance provider on your behalf Your receipt of the foregoing severance benefits is conditioned on you having first executed, and not revoked, a general release of claims in favor of the Company (in a form prescribed by the Company) and the return of all Company property.The Severance will be paid in the form of a lump sum, in accordance with the Company’s standard payroll procedures, commencing within sixty (60) days following your “separation from service,” as defined under
